Citation Nr: 1737263	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a stress fracture of the distal left femur, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a stress fracture of the distal left femur.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a stress fracture of the distal left femur.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1985.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In June 2016, the Board remanded the case for further development.  The case has since returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in May 2010, May 2012, and August 2016 in connection with his claim for an increased evaluation.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

Although the Board sincerely regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected residuals of a stress fracture of the distal left femur.

The Board also finds that additional medical opinions are needed regarding the claims for service connection for a right knee disorder and a low back disorder.  In this regard, the Board notes that, pursuant to the June 2014 remand directives, the Veteran was provided VA examinations in connection with these claims in August 2016.  However, the VA examiner's opinions were not fully responsive to the remand directives.  

Specifically, the Veteran has claimed that he developed right knee and low back disorders as a result of him compensating for his service-connected residuals of a stress fracture of the distal left femur.  In June 2016, the Board remanded the claims to obtain an opinion as to whether the Veteran's right knee or low back disorders were permanently aggravated by his service-connected left femur disability.  In August 2016, a VA medical opinion was obtained.  With respect to the right knee, the VA examiner stated the following:

It would be mere speculation to state the this (sic) veteran's right knee condition is caused by or aggravated (or secondary) to his [service-connected] left knee condition.  It is therefore, less likely than not that this veteran's right knee condition is caused by, aggravated, or secondary to his left knee condition.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).

With respect to the low back, the VA examiner noted that the Veteran's back pain began over 20 years after the development of his left knee condition.  Therefore, she opined that it was less likely than not that the Veteran's right lumbar pain was caused by, aggravated by, or secondary to his left knee condition.  However, during the March 2016 hearing, the Veteran testified that his low back symptoms began in approximately 1992 or 1993.  Moreover, the examiner did not explain the significance of the delayed onset in her rationale.

For these reasons, the Board finds that a remand is necessary to obtain a clarifying opinion as to the nature and etiology of any right knee disorder and a low back disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, low back, and service-connected left femur disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records dated from May 2012 to the present.

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a stress fracture of the distal left femur.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period. See, e.g. May 2010, May 2012, and August 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current right knee disorder was caused by compensating for his service-connected residuals of a stress fracture of the distal right femur.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current right knee disorder was either caused or permanently aggravated by his service-connected residuals of a stress fracture of the distal left femur. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely secondary to the service-connected disability, the examiner should state whether it is at least as likely that the current disability is caused or aggravated by the service-connected disability as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current low back pain was caused by compensating for his service-connected residuals of a stress fracture of the right distal femur.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current low back disorder was either caused or permanently aggravated by his service-connected residuals of a stress fracture of the distal left femur. 

In rendering this opinion, the examiner should consider the Veteran's March 2016 hearing testimony that his low back symptoms began in approximately 1992 or 1993.  The August 2016 examiner noted that the Veteran's back pain began over 20 years after the development of his left knee condition.  If he or she finds the date of onset to be significant, the examiner should explain such reasoning in the rationale for the opinion.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely secondary to the service-connected disability, the examiner should state whether it is at least as likely that the current disability is caused or aggravated by the service-connected disability as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

